SECOND AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS SECOND AMENDMENT dated as of August 31, 2010, to the Fund Administration Servicing Agreement, dated as of August 15, 2005, as amended August 12, 2008 (the "Agreement"), is entered into by and among Robert W. Baird & Co. Incorporated, a Wisconsin corporation (the "Advisor"), Baird Funds, Inc., a Wisconsin corporation (the “Company”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into an Agreement; and WHEREAS, the parties desire to amend the Agreement; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the parties agree as follows: The term of the Agreement is extended through August 31, 2013; Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Exhibit B of the Agreement is hereby superseded and replaced with Amended Exhibit B attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. BAIRD FUNDS, INC.U.S. BANCORP FUND SERVICES, LLC By: /s/ Mary Ellen StanekBy: /s/ Michael R. McVoy Name: Mary Ellen StanekName: Michael R. McVoy Title: President Title: Executive Vice President ROBERT W. BAIRD & CO. INCORPORATED By: /s/ Charles M. Weber Name: Charles M. Weber Title: Managing Director 2 Amended Exhibit A to the Fund Administration Servicing Agreement Separate Series of Funds Fund Names Advisor Name of Series Date Added Baird Intermediate Bond Fund September 29, 2000 Baird Core Plus Bond Fund September 29, 2000 Baird Aggregate Bond Fund September 29, 2000 Baird Short-Term Bond Fund September 29, 2000 Baird Intermediate Municipal Bond Fund September 29, 2000 Company Name of Series Date Added Baird LargeCap Fund September 29, 2000 Baird MidCap Fund December 29, 2000 2 Amended Exhibit B to the Fund Administration Servicing Agreement – Baird Funds FUND ADMINISTRATION & PORTFOLIO COMPLIANCE SERVICES FEE SCHEDULE Effective September 1, 2010 Domestic Funds Annual Fee Based Upon Average Net Assets Per Fund: basis points on the first $ basis points on the next $ basis points on the balance Minimum annual fee:$ per fund portfolio (2 cusips) Services Included in Annual Fee Per Fund §Advisor Information Source Web portal §USBFS Legal Administration Services (waived)* §Daily Compliance Testing -Charles River (waived)* Priced Separately §Master/Feeder Funds §International Funds §Additional Fund Classes (more than 2) §Multiple Managers/Subadvisors per Fund §New fund/Share Class Launch Out-Of-Pocket Expenses Including but not limited to postage, stationery, programming, special reports, third-party data provider costs, proxies, insurance, EDGAR filing, GICS Code usage for SOIs, retention of records, federal and state regulatory filing fees, expenses from Board of directors meetings, third party auditing and legal expenses, wash sales reporting (GainsKeeper), and conversion expenses (if necessary). Additional Services Available but not included above are the following services – USBFS legal administration* (e.g., registration statement update), daily performance reporting, daily compliance testing (Charles River)*, Section 15(c) reporting, electronic Board materials, and additional services mutually agreed upon. Fees are billed monthly.
